IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50053
                          Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

SKIRVIN GEORGE JOHNSON,

                                            Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-90-CR-191-ALL
                       --------------------
                          October 7, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

          Skirvin   George   Johnson   appeals   the   district   court’s

denial of his petition for a writ of coram nobis.        Johnson argues

that: (1) the evidence was insufficient to support his convictions;

(2) the district court judge was prejudiced against him throughout

the criminal proceedings, and his order has affected Johnson’s

right to a fair review in the deportation proceedings; (3) the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50053
                                 -2-

district court did not make fact findings or provide sufficient

reasons for denying his petition for a writ of coram nobis; and (4)

the Government knowingly presented false evidence at his trial.

Johnson challenged the sufficiency of the evidence to support his

convictions in his previous 28 U.S.C. § 2255 motion; the district

court denied this motion and this court denied Johnson’s motion for

a certificate of appealability.     Johnson could have raised the

other issues in his previous 28 U.S.C. § 2255 motion, but failed to

do so.   Johnson has not shown that the district court erred in not

making fact findings or in not providing sufficient reasons for

denying his petition for a writ of coram nobis.     Johnson has not

shown that any error occurred, much less that the alleged errors

were of sufficient magnitude to justify the extraordinary relief of

a writ of coram nobis.      See 28 U.S.C. § 1651(a); Jimenez v.

Trominski, 91 F.3d 767, 768 (5th Cir. 1996).   Therefore, he has not

shown that the district court erred in denying his petition for a

writ of coram nobis.   See 28 U.S.C. § 1651(a); Jimenez, 91 F.3d at

768.

           AFFIRMED.